DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 01/21/2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/17/2020 and 06/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 20, drawn to a composition, an ink and a paste, classified in H01B1/04.
II. Claims 10-13, drawn to a method of making patterns on a substrate, classified in B41M5/0023.
III. Claims 14, 18, 19, drawn to a printer device, classified in H05K3/1241.
IV. Claim 16, drawn to a conductive pattern, classified in H05K1/09.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the the composition can be used as an antibacterial formulation.
Inventions of Group I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a dermatology antifugal composition and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions of Group I and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a bacteriostatic product and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions of Group II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the pattern can be made via a different process such as gravure and solvent lithography.
Inventions of Group II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to the method can be applied via an external separate feeder.
Inventions of Group III and IV are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the pattern can be made via a different apparatus such as a metal blade, a LIFT apparatus or a dip coating device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each of Groups I-IV is directed to a specific invention (i.e. different and unique process, composition and device) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with J. Rossi on 09/13/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14, 16, 18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 requires (a) the additional elemental metal and (b) the amount of less than 10 wt.% - there is an ambiguity regarding the relationships between these two limitations due to the lack of a lower limit, i.e. the metal component does not seem to be required based on a lower limit of 0 – which would fall within the claimed range. Applicant is urged to clarify the metes and bounds of the claimed limitation.
For compact prosecution, the claim has been interpreted as the metal component being optional under BRI.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Kell (cited in the IDS).
Claims 1, 3: Kell discloses a composition with silver carboxylate and a terpene (abs, ¶7-8, Fig 8 and 9 with accompanying text).
Claim 2, 5-9: Kell discloses the claimed components such as the carboxylate being silver neodecanoate, the terpene being limonene or pinene, the solvent and the ink/paste application (¶35-42, examples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas (US-20030124259-A1).
Claims 1, 8 and 9: Kodas discloses a composition with a silver carboxylate and a terpene (abs, Table 1 and Table 4 with accompanying text). Further, Kodas discloses the ink and paste application (¶5-8, 219 and 221). The Kodas reference discloses the claimed invention with the silver carboxylate and terpene 
Claims 2 and 6: Kodas discloses the silver neodecanoate and pinene terpene (¶53, Table 1 and Table 4).
Claims 3-5, 7 and 20: Kodas discloses the gold, palladium or platinum particles, the organic solvent, the adhesion promoter, the viscosity aid and/or carboxylic acid components (¶29, 43, 50, 79, 113 and 132). The Kodas reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges. It is noted that the claimed loading variable is construed as a result-effective variable, i.e., a variable which achieves a recognized result such as the thermal resistance, leaching prevention, adhesion and/or conductivity behavior on various substrates. Given that the Kodas reference discloses a similar composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amounts of known additives, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Claims 1, 3-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-20160185990-A1).
Claims 1, 8 and 9: Cho discloses an ink composition/paste with a silver carboxylate and a terpene (abs, ¶13-17, 52, and examples 11-13, 27-29). The Cho reference discloses the claimed invention with the silver carboxylate and terpene components but does not disclose the composition with the claimed 
Claim 6: Cho discloses the silver neodecanoate (¶17 and examples 11-13).
Claims 3-5, 7 and 20: Cho discloses the elemental vanadium component, the organic solvent, adhesion promoter, viscosity aid and carboxylic acid (e.g. neodecanoic acid) components (¶47-52 and examples). The Cho reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges. It is noted that the claimed loading variable is construed as a result-effective variable, i.e., a variable which achieves a recognized result such as thermal resistance, leaching prevention, adhesion and conductivity on various substrates. Given that the Cho reference discloses a similar composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amounts of known additives, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (cited in the IDS).
Claims 1, 8 and 9: Yang discloses an ink paste composition with a silver carboxylate and a terpene (abs, ¶32-36, 63 and examples 2 and 3). The Yang reference discloses the claimed invention with the silver carboxylate and terpene components but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Yang reference discloses each of the claimed components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of 
Claim 6: Yang discloses the silver neodecanoate (¶63).
Claims 3-5 and 7: Yang discloses the gold, palladium, tungsten or platinum particles, the organic solvent, adhesion promoter, viscosity aid and carboxylic acid components (¶18-24, 34-36, 63 and examples). The Yang reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges. It is noted that the claimed loading variable is construed as a result-effective variable, i.e., a variable which achieves a recognized result such as thermal resistance, leaching prevention, adhesion and conductivity on various substrates. Given that the Yang reference discloses a similar composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amounts of known additives, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang or Cho as applied to claim 1 above, and further in view of Kell or Kodas.
	The disclosure(s) of Yang, Cho, Kell and Kodas are relied upon as set forth above.
The difference between the Yang or Cho reference and the claimed subject matter is that the Yang or Cho reference does not disclose the specific terpenes. The Yang or Cho reference teaches terpenes and the claim calls for orange terpene, limonene or pinene. The secondary reference of Kell or Kodas discloses the limonene or pinene terpenes and the substitution of art-recognized equivalents. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the terpenes of Kell or Kodas in the composition of Yang or Cho since they are recognized in the art as equivalent solvents. See MPEP 2144.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764